DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Portinga (2020/0132278).

Regarding claim 1,Portinga discloses  a light body for emitting a light(106); an adjustment bracket(118), the light body being fixed to the adjustment bracket and being movable with respect to the adjustment bracket( by means of 120); a frame for supporting and fixing the adjustment bracket(110); a first optical(120, figs. 5-6)) unit being detachable from the light body to be replaced with a second optical unit(720,fig. 12b); and a driver box containing a driver for converting an indoor power to a driving current to the light source(Para. 0086 discloses  a heat KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using a metal heat sink, being used with a driver function in the device of Portinga, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In particular since heat sinks are old and well known in the art to be commonly made of a heat conductive metal.

Regarding claim 4, wherein when the light body is shifted with respect to the adjustment bracket, a beam angle of an output light is changed accordingly (figs. 5-6).

Regarding claim 14, the light body has a metal housing, a light source and a light body lens (Para. 0093).


Regarding claim 16, the light body comprises a first body and a second part, a relative distance between the first body and the second part is adjustable for changing a relative position of the light source to the light body lens for outputting different light patterns (second part, lens filter116, Para. 0059).
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art cited of record does not disclose a wall grazer reflector. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875